           Case 2:20-cv-01782-GMN-VCF Document 4 Filed 11/23/20 Page 1 of 6



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 JAMES A. BLUM
   Assistant United States Attorney
 4 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   James.Blum@usdoj.gov
 6 Attorneys for the United States

 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9

10   UNITED STATES OF AMERICA,                     2:20-CV-1782-GMN-VCF

11                 Plaintiff,                      Order for Summons and Warrant of
                                                   Arrest in Rem for the Property and
12                 v.                              Notice

13   $10,000.00 IN UNITED STATES
     CURRENCY,
14
                   Defendant.
15

16          A Complaint for Forfeiture in Rem arising from a federal statute has been filed by

17 the United States of America pursuant to Supplemental Rules for Admiralty or Maritime

18 Claims and Asset Forfeiture Actions (Fed. R. Civ. P. Supp. Rule) G. The Court, having

19 reviewed the Complaint, has found probable cause and that the United States has

20 possession of the defendant property; therefore, the clerk shall issue a Summons and

21 Warrant of Arrest in Rem for the Property, pursuant to Fed. R. Civ. P. Supp. Rule G(3)(b).

22          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that a Summons

23 and Warrant of Arrest in Rem for the Property issue against the $10,000.00 in United

24 States Currency (property);
            Case 2:20-cv-01782-GMN-VCF Document 4 Filed 11/23/20 Page 2 of 6



 1           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

 2   States seize, arrest, attach, take into custody, and retain the property;

 3           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that notice of

 4   the action and the arrest be given by the United States on the United States= official internet

 5   forfeiture site, www.forfeiture.gov, for at least 30 consecutive days pursuant to Fed. R. Civ.

 6   P. Supp. Rule G(4)(a)(iv) which is reasonably calculated to notify potential claimants of

 7   this action;

 8           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a copy of

 9   the Complaint for Forfeiture In Rem, this Order, the Summons and Warrant of Arrest in

10   Rem for the Property, and the Notice of Complaint for Forfeiture and Arrest be personally

11   served or sent by certified mail, return receipt requested, and regular mail to any person

12   who reasonably appears to be a potential claimant on facts known to the United States
13   before the end of the 60 day publication period which is reasonably calculated to notify
14   potential claimants of this action;
15           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United
16
     States shall file proof of publication and service with the Clerk of this Court;
17
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a person or
18
     an entity who asserts an interest in the defendant property must, pursuant to Fed. R. Civ.
19
     P. Supp. Rule G(5), file a verified claim, setting forth the person=s or its interest in the
20
     property, that (a) identifies the specific property claimed, (b) identifies the claimant and
21
     states the claimant’s interest in the property, and (c) is signed by the claimant under penalty
22
     of perjury pursuant to 28 U.S.C. § 1746;
23
             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person
24
     or entity must file the verified claim with the Clerk of the above-entitled Court no later than

                                                     2
              Case 2:20-cv-01782-GMN-VCF Document 4 Filed 11/23/20 Page 3 of 6



 1   35 days after the notice is sent or, if direct notice was not sent, no later than 60 days after

 2   the first day of publication on the official internet government forfeiture site,

 3   www.forfeiture.gov;

 4             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

 5   or entity must file an answer to the Complaint for Forfeiture in Rem or a motion under

 6   Rule 12 with the Clerk of the Court, Lloyd D. George Federal Courthouse, 333 Las Vegas

 7   Boulevard South, Las Vegas, Nevada 89101, no later than 21 days after filing the verified

 8   claim;

 9             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

10   or entity must serve a copy of the verified claim and the answer at the time of each filing on

11   James A. Blum, Assistant United States Attorney, 501 Las Vegas Boulevard South, Suite

12   1100, Las Vegas, Nevada 89101.
13            Failure to file a verified claim and an answer within the prescribed times shall result
14   in a judgment of forfeiture by default.
15            DATED this 23rd day of November, 2020.

16

17
                                                          UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24


                                                     3
           Case 2:20-cv-01782-GMN-VCF Document 4 Filed 11/23/20 Page 4 of 6



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 JAMES A. BLUM
   Assistant United States Attorney
 4 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   James.Blum@usdoj.gov
 6 Attorneys for the United States

 7

 8
                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9

10

11   UNITED STATES OF AMERICA,                     2:20-CV-1782-GMN-VCF

12                 Plaintiff,                      Summons and Warrant of Arrest in Rem
                                                   for the Property
13                 v.

14   $10,000.00 IN UNITED STATES
     CURRENCY,
15
                   Defendant.
16

17 TO:      CUSTODIAL LAW ENFORCEMENT AGENCY

18          On the 24th day of September 2020, the United States of America filed a

19 Complaint for Forfeiture in Rem against the $10,000.00 in United States Currency for the

20 reasons stated in the Complaint;

21          YOU ARE, THEREFORE, COMMANDED to seize, to arrest, to attach, to take

22 into custody, and to retain the $10,000 in United States Currency; to serve the Complaint

23 for Forfeiture in Rem, the Order for Summons and Warrant of Arrest in Rem for the

24 Property and Notice, the Summons and Warrant of Arrest in Rem for the Property, and the
            Case 2:20-cv-01782-GMN-VCF Document 4 Filed 11/23/20 Page 5 of 6



 1   Notice of Complaint for Forfeiture and Arrest, by personal service or by certified mail,

 2   return receipt requested, and regular mail to any person who reasonably appears to be a

 3   potential claimant on facts known to the United States before the end of the 60 day

 4   publication period; and to make a return of this Summons and Warrant of Arrest in Rem

 5   for the Property.

 6            A person or an entity who asserts an interest in the defendant property must,

 7   pursuant to Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

 8   Actions G(5), (1) file a verified claim that (a) identifies the specific property claimed, (b)

 9   identifies the claimant and states the claimant=s interest in the property, and (c) is signed by

10   the claimant under penalty of perjury pursuant to 28 U.S.C. § 1746; (2) file the verified

11   claim with the Clerk of the above-entitled Court no later than 35 days after the notice is

12   sent or, if direct notice was not sent, no later than 60 days after the first day of publication

13   on the official internet government forfeiture site, www.forfeiture.gov; (3) file an answer to

14   the Complaint for Forfeiture in Rem or a motion under Rule 12 with the Clerk of the

15   Court, Lloyd D. George Federal Courthouse, 333 Las Vegas Boulevard South, Las Vegas,

16   Nevada 89101, no later than 21 days after filing the verified claim; and (4) serve a copy of

17   the verified claim and the answer at the time of each filing on James A. Blum, Assistant

18   United States Attorney, 501 Las Vegas Boulevard South, Suite 1100, Las Vegas, Nevada

19   89101.

20            If a potential claimant fails to do so, a judgment of forfeiture by default will be

21   entered against that potential claimant for the relief demanded in the Complaint for

22   Forfeiture in Rem.

23            All persons and entities who have an interest in the defendant property may, in

24   addition to filing a claim or in lieu of the filing of a claim, submit a Petition for Remission


                                                     2
           Case 2:20-cv-01782-GMN-VCF Document 4 Filed 11/23/20 Page 6 of 6



 1   or Mitigation of the forfeiture for a non-judicial determination of this action pursuant to 28

 2   C.F.R. Part 9.

 3          DATED _________________, 2020.

 4
                                                 DEBRA KEMPI, CLERK
 5                                               United States District Court

 6
                                                 By:
 7                                                      DEPUTY CLERK

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                   3
